PER CURIAM:
Howell W. Woltz petitions for a writ of mandamus seeking an order removing the district court judge from his case due to alleged bias. We conclude that Woltz is not entitled to mandamus relief.
Mandamus relief is available only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.1988). Further, mandamus is a drastic remedy and should only be used in extraordinary circumstances. Kerr v. United States Dist. Court, 426 U.S. 394, 402, 96 S.Ct. 2119, 48 L.Ed.2d 725 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir.1987). Woltz fails to demonstrate a clear right to the relief sought. Accordingly, we deny Woltz’s motion to proceed in forma pau-peris and dismiss the petition for writ of mandamus. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DISMISSED.